Citation Nr: 0525737	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right knee instability.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
December 1965 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2002 and July 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, and the Appeals Management Center (AMC), 
respectively.  In the September 2002 rating decision, the RO 
granted the veteran's claim for service connection for DJD of 
the right knee and assigned an initial 10 percent rating.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  In June 2004, he testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.

In September 2004, the Board remanded the claim to the RO 
(via the AMC) for additional development and consideration.  
And in July 2005, the AMC issued a supplemental statement of 
the case (SSOC) continuing the 10 percent rating for the DJD 
in the veteran's right knee.  But also in July 2005, the AMC 
issued a rating decision granting a separate 10 percent 
rating for instability in this knee, apart from the DJD 
(i.e., arthritis).  The veteran has continued to appeal, 
seeking even higher ratings for his right knee disabilities.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).  

Although there is sufficient evidence for the Board to make a 
decision concerning whether the veteran is entitled to a 
higher initial rating for the instability in his right knee, 
another remand is unfortunately required before the Board can 
make a decision with regards to the rating for the DJD in 
this knee.  This is because the AMC failed to follow the 
Board's directives in the September 2004 remand by ensuring 
that the report of the VA examination contained sufficient 
information to answer the questions posed.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance).  So, 
regrettably, the claim for a higher initial rating for the 
DJD in the right knee is again being REMANDED to the RO via 
the AMC in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDING OF FACT

The report of the April 2005 VA examination shows 2+ laxity 
in the medial ligaments in the veteran's right knee, 
indicative of moderate instability.  


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 20 
percent, but no greater, for right knee instability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic Code (DC) 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided to the veteran in March 2002 and November 
2004, so before the RO's initial decisions in September 2002 
and July 2005.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. at 120-121.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Here, the March 2002 and November 2004 VCAA letters provided 
the veteran with notice of the evidence necessary to support 
his claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
November 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

The Board recognizes that the question of whether the veteran 
is entitled to a higher initial rating is a "downstream 
issue," or, in other words, an issue arising from his 
original claim for service connection.  VA's General Counsel 
has indicated that as long as the requisite VCAA notice was 
provided for the original claim, another VCAA notice is not 
required for a downstream issue.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The RO must, as it did here, include the relevant 
statutes and regulations pertaining to the downstream issue 
in the statement of the case (SOC).  Id.  Here, the AMC also 
sent the November 2004 VCAA letter pertaining specifically to 
the claim for an increased rating, but this was merely a 
courtesy gesture - and not absolute requirement under these 
circumstances.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and scheduled him for VA 
examinations to assess the status of his right knee 
disability.  And with regards to his right knee instability, 
specifically, he has not indicated he has any additional 
information or evidence to submit or which needs to be 
obtained.  [Note:  He only has indicated that additional 
evidence is needed to decide his claim for a higher initial 
rating for the DJD in this knee, and this will be addressed 
in the remand portion of this decision.]  

In sum, the record reflects that the facts pertinent to the 
issue of right knee instability have been properly developed 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations.  
That is to say, "the record has been fully developed, " and 
it is "difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The extent of limitation of motion in the knee is determined 
according to DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion to a compensable 
degree.  As mentioned, a separate rating for right knee 
instability was granted in this case, and at issue is whether 
he is entitled to a higher initial rating for the 
instability.  To the extent he may have limited range of 
motion from the DJD, this will be separately addressed in the 
remand portion of this decision.

Under DC 5257, slight impairment due to recurrent subluxation 
or lateral instability warrants a 10 percent rating.  
Moderate impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
DC 5257.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Legal Analysis

The veteran has undergone three VA examinations for his right 
knee - initially in July 2002, again in February 2003, and 
most recently in April 2005.  The report of the July 2002 VA 
examination indicates he reported experiencing severe pain 
and instability in his right knee.  On objective physical 
examination, there was some laxity in the medial collateral 
ligament and the anterior drawer sign was positive - 
indicative of laxity in the anterior cruciate ligament (ACL).  
Contrary to these findings, the report of the February 2003 
VA examination notes that his medial, lateral, and collateral 
ligaments were negative - meaning no laxity was present.  
Given these contrasting results, the Board remanded the case 
in September 2004, in part, to have him undergo another VA 
examination to determine whether he indeed has 
instability/laxity in this knee.

The report of the April 2005 VA examination indicates the 
veteran said his knee gave out frequently and was very 
unstable.  Upon physical examination, there was 2+ laxity 
over the medial ligaments.  [Note:  Laxity is measured on a 
scale of 1 to 3, with 1+ being a microscopic tear, 2+ being a 
partial tear, and 3+ being a complete tear of the ligament.]  
The cruciate ligaments appeared to be intact.  McMurray test 
was negative (i.e., indicating no meniscal tear).  Lachman's 
test was also negative (i.e., indicating no ACL instability).  
X-rays revealed a medial shift of the femur on the tibia 
indicative of ligamentous laxity on the medial side.  

In response to the results of that VA examination, the AMC 
granted a separate 10 percent rating for right knee 
instability under DC 5257, retroactively effective from March 
2002 - the date of receipt of the veteran's claim for service 
connection for a right knee disability.  In making this 
determination, the AMC reasoned that his right knee 
instability was slight, and he was not entitled to a 20 
percent rating because there was no evidence of moderate 
subluxation or lateral instability in this knee.  As 
explained below, however, the Board disagrees with the AMC's 
reasoning and finds, instead, that he is entitled to a higher 
20 percent rating.



Although the McMurray and Lachman's tests were negative on 
the most recent VA examination, the veteran had 2+ laxity 
over the medial ligaments indicating a partial tear.  This 
finding is indicative of moderate instability, which warrants 
a 20 percent rating under DC 5257.  His own reports of 
frequent instability and his knee giving way have also been 
considered in this rating, and he has been given the benefit 
of the doubt with regard to this.  See 38 U.S.C.A. § 5107(b).  
A higher 30 percent rating is not warranted because he did 
not have a complete tear of the medial ligaments (i.e., 3+ 
laxity) indicative of severe instability.  In conclusion, the 
Board finds that a 20 percent rating is warranted, and he is 
not entitled to a "staged" rating because there is no 
evidence that his right knee instability was any worse during 
the course of this appeal than that which would warrant a 20 
percent rating.  See Fenderson v. West, 12 Vet. App. at 125-
26.


ORDER

A higher 20 percent rating, but no greater, is granted for 
the veteran's right knee instability, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

As mentioned in the Board's September 2004 remand, in order 
to evaluate the severity of the DJD in the veteran's right 
knee, VA must consider the extent he has additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during prolonged 
use, and assuming these factors are not already contemplated 
in the governing rating criteria.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Unfortunately, these DeLuca factors were not addressed in the 
reports of the VA examinations in July 2002 and February 
2003.  So the Board remanded the case in September 2004 and 
directed the RO to schedule the veteran for another 
VA examination and have the VA examiner address and comment 
on these factors.  But as the veteran's representative 
pointed out in the August 2005 written brief presentation, 
the VA examiner again failed to sufficiently address these 
factors.  So the Board has no recourse but to remand this 
issue once again.  See Stegall v. West, 11 Vet. App. at 271.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
medical examination to assess the 
severity of the DJD in his right knee.  

And to facilitate making this 
determination, the claims file - 
including a complete copy of this remand, 
is to be made available to the examiner 
for a review of the veteran's pertinent 
medical history, and the examiner is 
asked to indicate that he or she has 
reviewed the claims file.  All necessary 
testing should be done, including 
specifically range of motion studies 
(measured in degrees, with normal range 
of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the right knee is used 
repeatedly over a period of time.  And 
this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. at 
271.  This includes, but is not limited 
to, ensuring the VA examiner has 
addressed the DeLuca factors mentioned.

3.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the DJD in the right knee in light of the 
additional evidence obtained.  
This includes considering whether the 
rating should be "staged."  See 
Fenderson v. West, 12 Vet. App. at 125-
26.  If benefits are not granted to the 
veteran's satisfaction, prepare an SSOC 
and send it to him and his 


representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


